Citation Nr: 0330780	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for tarsal tunnel 
syndrome, right peroneal nerve, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected right 
ankle disorder. 

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected right 
ankle disorder. 

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service-connected right ankle disorder.

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle, including as secondary to 
service-connected right ankle disorder.

6.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to service-
connected right ankle disorder.

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for field loss, left eye, claimed to be 
as a result of Department of Veterans Affairs medical 
treatment received in January 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for tarsal 
tunnel syndrome, right peroneal nerve, evaluated as 10 
percent disabling, as well as service connection for a back 
disorder, bilateral hip disorder, left ankle disorder, and a 
left knee disorder, including service connection for these 
disorders as secondary to the veteran's service connected 
right ankle disorder.  

It is noted that the veteran's claims of entitlement to 
service connection, as secondary to his service-connected 
right ankle disorder, were received at the RO in October 
1997 and included the issue of entitlement to service 
connection for a right knee disability.  Inasmuch as this 
issue was not adjudicated by the RO until November 2002 and 
there is no evidence to suggest that the veteran disagrees 
with the RO determination, it will not be a subject of the 
remand herein.  


REMAND

Service Connection:  With respect to the veteran's claims of 
service connection for bilateral hip disorder and 
degenerative joint disease of the lumbar spine, left ankle, 
and left knee, the Board notes that the record contains 
numerous conflicting opinions as to the etiology of these 
disorders.  Specifically, VA outpatient treatment records as 
well as a May 2002 statement from the veteran's VA treating 
physician include the opinion that these joint problems are 
due to the veteran's service-connected right ankle disorder 
because this disorder has altered his gait and resulted in 
more stress on the other joints.  It is not shown by the 
record, however, that this opinion is based on review of the 
veteran's complete medical history.  Alternatively, VA 
examination reports, dated in April 1998 and September 2002, 
include the opinion that the veteran's claimed bilateral 
hip, lumbar spine, left ankle, and left knee disorders are 
not secondary to his service-connected right ankle disorder.  
There is no explanation for this opinion, and there is no 
indication that the opinion of the veteran's treating 
physician was considered in forming this conclusion.  An 
additional medical examination to reconcile the conflicting 
opinions is warranted.

Increased Evaluation:  The veteran claims that an increased 
rating is warranted for his service-connected tarsal tunnel 
syndrome, right peroneal nerve, which is evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8525, for moderate incomplete paralysis of the posterior 
tibial nerve.  Under this Diagnostic Code, severe incomplete 
paralysis is rated as 20 percent disabling and complete 
paralysis is rated as 30 percent disabling.  

The combined evaluation for compensation of the veteran's 
service-connected right foot and ankle is 50 percent.  
Specifically, in addition to the 10 percent for moderate 
incomplete paralysis, he is in receipt of a 40 percent 
rating for residuals, fracture, distal right fibula and 
medial malleolus, right tibia under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 for arthritis and 5262 for nonunion of 
the tibia and fibula with loose motion requiring brace.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  In the present case, a combined evaluation in 
excess of 40 percent is not permissible.  38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5165.  

Regulations further provide, however, that amputation of a 
lower extremity at the middle or lower thirds of the thigh 
may be assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5162.  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation, under 38 C.F.R. § 4.71(a), Diagnostic Codes 5163 
and 5164.  Amputation of a lower extremity at the upper 
third of the thigh warrants an 80 percent evaluation if the 
point of amputation is at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. § 4.71(a), Diagnostic Code 5161.  
Finally, the maximum rating available for a thigh amputation 
is 90 percent as provided by 38 C.F.R. § 4.71(a), Diagnostic 
Code 5160, for amputation with disarticulation, with loss of 
the extrinsic pelvic girdle muscles. 

Upon consideration of the foregoing, the Board finds that 
the veteran's claim for an increased rating of his tarsal 
tunnel syndrome, right peroneal nerve, is inextricably 
intertwined with the issue of entitlement to service 
connection for a right hip disorder because the grant of 
service connection for a right hip disorder could increase 
the maximum schedular evaluation available to the veteran 
under the amputation rule.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is inextricably intertwined if the 
RO would have to reexamine the merits of a denied claim 
which is pending on appeal).  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior 
to a final order with respect to the pending claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

38 U.S.C.A. § 1151:  Under the provisions of 38 U.S.C.A. § 
1151, if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability 
or death was due to (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

The veteran alleges that he currently suffers from field 
loss, left eye, as a result of injury sustained following 
surgery for squamous cell carcinoma of the tongue January 
2000.  He contends that he would not have sustained a left 
eye injury if he had received adequate postoperative care.  
In this regard, the Board notes that, although a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 404-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  
In addition, just as the veteran is not competent to offer 
medical opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Accordingly, inasmuch as the record 
does not contain a medical opinion regarding the veteran's 
claim under 38 U.S.C.A. § 1151, the issue must be remanded 
for a medical examination to obtain an opinion by a 
qualified medical professional.

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines the VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  
Accordingly, the RO must allow the requisite time to respond 
to the VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claims, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant 
should be afforded the requisite period 
of time to respond.

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his field loss, left eye, since January 
2000 and the remaining claims since 
October 1996.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back, bilateral hip, 
left ankle, and left knee disorders as 
well as the current severity of his 
tarsal tunnel syndrome, right peroneal 
nerve.  The examiner should be provided 
with the veteran's claims file and must 
review the claims file in conjunction 
with the examination.  All indicated 
tests, including X-ray and neurological 
studies, must be conducted.  The 
examiner should reconcile the 
conflicting medical evidence and offer 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back, bilateral hip, left ankle, and 
left knee disorders are etiologically 
related to, or aggravated by, the 
veteran's service-connected right lower 
extremity.  In addition, the examiner 
should provide an opinion regarding the 
nature and extent of the veteran's 
tarsal tunnel syndrome, right peroneal 
nerve, to include the level of paralysis 
as a result of this disorder.  The 
examiner should reconcile the opinions 
with any conflicting medical assessment 
of record.  All findings should be 
reported in detail, and a complete 
rationale must be provided for any 
opinion expressed.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
opthalmological examination.  The 
examiner should be provided with the 
veteran's claims file and must review 
the entire claims file in conjunction 
with the examination.  All medically 
indicated special studies and tests 
should be accomplished.  After examining 
the veteran and reviewing the record, 
the examiner should provide an opinion 
as to whether any left eye disability, 
to include field loss, was caused by or 
aggravated by VA treatment involving 
carelessness, negligence, a lack of 
proper skill, an error in judgment, or 
similar incidence of fault on the part 
of the VA.  All findings should be 
reported in detail and a complete 
rationale must be provided for any 
opinion expressed.

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
of service connection for low back, 
bilateral hip, left knee, and left ankle 
disabilities as well as his claim for an 
increased evaluation of his tarsal 
tunnel syndrome, right peroneal nerve.  
In addition, the RO should readjudicate 
the veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for field loss, left 
eye.  If any remaining benefit sought is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



